I concur in the result.
Relief by moratorium is a legislative bestowal and not violative of constitutional provisions only because of universal need occasioned by general financial distress. Such legislation, if measured by constitutional tests as to class of recipients and character of holdings of property, as invoked by appellant, *Page 499 
would reach back and destroy the whole scheme. The legislation confers an otherwise non-existing measure of relief and may not be assailed as violative of constitutional provisions relating to vested rights.
Appellant is not within the terms of the extension amendment and can have no relief.